In The

                             Court of Appeals

                  Ninth District of Texas at Beaumont

                            __________________

                            NO. 09-19-00026-CR
                            __________________

                 DONALD RAY REDMOND JR., Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 75th District Court
                       Liberty County, Texas
                      Trial Cause No. CR33930
__________________________________________________________________

                        MEMORANDUM OPINION

     A grand jury indicted Appellant Donald Ray Redmond Jr. for possession of a

controlled substance—namely, cocaine—in an amount of four grams or more but

less than 200 grams with intent to deliver. See Tex. Health & Safety Code Ann.

§ 481.112(d) (West 2017); Tex. Penal Code Ann. § 12.42 (West 2019). 1 The


     1
        We cite the current statutes because any amendments after Redmond’s
offense do not affect our disposition in this particular matter.
                                           1
indictment included numerous enhancement paragraphs. Redmond waived his right

to a jury trial, he pleaded “not guilty,” the matter was tried to the bench, and the

court found Redmond guilty. Redmond pleaded “true” to the enhancement

paragraphs, and the trial court assessed punishment at thirty-five years of

confinement and restitution of $180. Redmond appealed.

      On appeal, Redmond’s court-appointed attorney filed a motion to withdraw

and a brief stating that he has reviewed the case and, based on his professional

evaluation of the record and applicable law, he concluded that the appeal lacks merit

and that there are no arguable grounds for reversal. See Anders v. California, 386
U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We granted

an extension of time for Redmond to file a pro se brief, and Redmond filed no

response.

      Upon receiving an Anders brief, this Court must conduct a full examination

of all the proceedings to determine whether the appeal is wholly frivolous. Penson

v. Ohio, 488 U.S. 75, 80 (1988) (citing Anders, 386 U.S. at 744). We have reviewed

the entire record and counsel’s brief, and we have found nothing that would arguably

support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App.

2005) (“Due to the nature of Anders briefs, by indicating in the opinion that it

considered the issues raised in the briefs and reviewed the record for reversible error

                                          2
but found none, the court of appeals met the requirements of Texas Rule of Appellate

Procedure 47.1.”). Therefore, we find it unnecessary to order appointment of new

counsel to re-brief the appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). We affirm the trial court’s judgment. 2

      AFFIRMED.

                                                   _________________________
                                                        LEANNE JOHNSON
                                                             Justice

Submitted on September 12, 2019
Opinion Delivered October 2, 2019
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




      2
         Redmond may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3